501 S.E.2d 884 (1998)
232 Ga. App. 405
HEARD
v.
The STATE.
No. A98A1016.
Court of Appeals of Georgia.
May 1, 1998.
*885 Ricardo G. Samper, La Grange, for appellant.
Peter J. Skandalakis, District Attorney, Hope F. Smelcer, Assistant District Attorney, for appellee.
BLACKBURN, Judge.
John Clinton Heard was convicted of two counts of child molestation and two counts of cruelty to children. On appeal, he contends that the evidence was insufficient to support the verdict, that the child cruelty charges merged with the molestation charges, and that the trial court erred in allowing hearsay evidence. For the reasons discussed below, we affirm.
1. In his first enumeration, Heard contends that the evidence was insufficient to support the verdict. However, the section of Heard's brief discussing this enumeration consists entirely of a statement of the applicable standard of review, a conclusory statement that the evidence was insufficient, and a plea for this Court to review the record to determine "whether or not" there was evidence to support the verdict. Because Heard has failed to support this enumeration with argument or citation to the record, it is deemed abandoned. See Hunter v. State, 201 Ga.App. 9(2), 410 S.E.2d 204 (1991); see also Herndon v. State, 229 Ga.App. 457, 494 S.E.2d 262 (1997) (court will not cull record on behalf of party in search of error). Moreover, the evidence, construed in the light most favorable to the State, provides ample support for the jury's verdict under the standard set forth in Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
2. Heard contends that the two counts of cruelty to children were based on the same conduct constituting child molestation, and that the cruelty convictions therefore merged with the molestation convictions. However, "[b]y failing to raise the issue in the trial court, [Heard] waived his argument that his [child molestation] and [cruelty to children] charges merged. Henderson v. State, 218 Ga.App. 311(3), 460 S.E.2d 876 (1995); Edmonson v. State, 212 Ga.App. 449, 451(3), 442 S.E.2d 300 (1994)." Basu v. State, 228 Ga.App. 591, 593(2), 492 S.E.2d 329 (1997). See also LeGallienne v. State, 180 Ga.App. 108, 111(4), 348 S.E.2d 471 (1986).
Moreover, Heard provides no citations to the record to support his contention that the child cruelty convictions related to the same conduct supporting the child molestation convictions, but merely makes a conclusory statement to that effect. There was evidence from which the jury could have found that Heard abused each of his daughters on more than one occasion. Accordingly, we cannot say that the convictions merged as a matter of fact.
3. Heard contends that the trial court erred in allowing testimony regarding statements made by the child victims. However, Heard abandoned this enumeration by failing to address it in his brief. In his brief, Heard argues that trial counsel was ineffective for failing to object to certain other testimony. Because the issue of ineffectiveness was not raised in Heard's enumerations, it will not be considered. See Guest v. State, 229 Ga.App. 627, 628(1), 494 S.E.2d 523 (1997).
Judgment affirmed.
McMURRAY, P.J., and ELDRIDGE, J., concur.